Citation Nr: 1808910	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service connected gastroesophageal reflux disease (GERD), migraine headaches, and posttraumatic stress disorder (PTSD).

2. Entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence (septoplasty) for a service-connected disability.


REPRESENTATION

Veteran represented by:	Mary M. Long, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1978 to September 1999. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma. The Veteran filed a Notice of Disagreement (NOD) in January 2013 and a Statement of the Case (SOC) was issued in February 2014. The Veteran filed her Substantive Appeal via a VA Form 9 in February 2014. Thus, the Veteran perfected a timely appeal of the issues. A Supplemental Statement of the Case (SSOC) was issued in May 2016.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in October 2015, at which time the Board remanded the claim for further development.  The matter is once again before the Board for appellate consideration of the issues on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Legacy Virtual VA paperless claims file.



FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of obstructive sleep apnea, or any other independent diagnosis of a sleep disorder, apart from the nightmares and insomnia that are symptoms of her service-connected PTSD.

2. The Veteran underwent septoplasty surgery for a deviated septum and nasal obstruction. As the Veteran is not service connected for any of these conditions, there is not a basis upon which a temporary total evaluation can be granted. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep disorder, to include obstructive sleep apnea, are not met. U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for a temporary total evaluation due to surgical or other treatment necessitating convalescence for a service-connected disability are not met. 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters sent in January 2012, April 2013, and November 2013. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records and reports have been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of her appeal.

Additionally, during the pendency of this appeal, the Veteran was provided VA medical examinations, including opinions.  The Board finds that these VA examination reports are adequate to decide the claim because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in October 2015, the Board remanded this matter to the AOJ for additional development, to include obtaining an opinion as to the nature and etiology of the Veteran's claimed sleeping disorder.  Two such opinions were provided in March 2016 and April 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Accordingly, the Board finds that there has been substantial compliance with the October 2015 remand directives and no further remand is necessary.  See Stegall, supra; D'Aries, supra.  Thus, the Board finds that VA has fully satisfied the duty to assist. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Brown, 1 Vet. App. 49, 52-56 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Sleep Disorder

Factual Background and Analysis

The Veteran seeks entitlement to service connection for a sleep disorder, to include sleep apnea. 

Service treatment records are silent as to complaints, treatment, or diagnoses of sleep apnea or any other sleep disorder. 

The Veteran first sought service connection for a sleep disorder in October 2009. VA treatment records from that period indicate that the Veteran experienced sleep disturbances with early/frequent wakings and vivid dreams about military sexual trauma experienced in service. Service connection was denied in a December 2009 rating decision because there was no medical evidence indicating that the Veteran had a diagnosis of a sleep disorder. Per VA psychiatry notes, the Veteran continued to report sleeping difficulties and experience nightmares. She was prescribed medication, including sleep aids, in conjunction with her mental health treatment.  

The Veteran was evaluated for sleep problems at the Oklahoma Sleep Institute Clinic. In an August 2011 treatment note the Veteran reported problems sleeping since she got out of the military 11 years prior. She reported sleeping 4-5 hours per night and waking up 3-5 times per night. She did not know if she snored or had apnea at night. She further reported a history of migraines. An assessment on that date noted unspecified anxiety, migraine, esophageal reflux, persistent disorder of initiating or maintaining sleep and unspecified insomnia. A split night diagnostic sleep study was recommended. See August 2011 Treatment Note.

The Veteran was referred to the Midwest Regional Medical Center Sleep Lab for an overnight diagnostic sleep test and evaluation of possible sleep apnea based on symptoms of snoring, morning headaches, frequent arousals, GERD, insomnia, and daytime sleepiness. The September 2011 sleep study showed no significant apnea or hypopnea. The sleep study also provided that the Veteran's co-morbidities included anxiety, GERD, high cholesterol, and migraines. The study provided a diagnosis of upper airway resistance syndrome with mild snoring, flow limitation and elevated spontaneous arousals and insomnia sleep onset associated with prolonged sleep latency. Recommendations included a full oral and nasal airway evaluation and evaluation of insomnia etiologies. See September 2011 Sleep Study. 

The Veteran was seen again at the Oklahoma Sleep Institute Clinic following her sleep study. An October 2011 treatment note reported that the Veteran stated that she could not "shut off" her brain at night. She had rumination and bothersome thoughts related to her time in the military. It was noted that the Veteran had an appointment to begin treatment with a new psychiatrist soon to discuss these issues. The assessment from that visit noted unspecified insomnia, unspecified anxiety, and unspecified migraines. See October 2011 Treatment Note.

Records from St. Anthony Hospital in Oklahoma City, Oklahoma document that the Veteran underwent a septoplasty surgery in December 2011. The pre-operative and post-operative diagnoses were listed as obstructive sleep apnea, nasal obstruction, and deviated nasal septum. See Surgery Report from St. Anthony Hospital. 

A March 2012 follow-up visit to the Oklahoma Sleep Institute Clinic noted that the Veteran participated in the September 2011 sleep study which revealed no significant apnea or oxygen desaturations. It was noted that she did have snoring and abnormal sleep architecture. It was noted that an ENT consultation had been recommended and that this resulted in the Veteran's December 2011 septoplasty. The Veteran continued to have problems with sleep onset and maintenance. The clinician inquired about the Veteran's psychiatric diagnosis and the Veteran stated that she was not sure of her diagnosis but believed she was being treated for depression and anxiety. An assessment of unspecified insomnia and unspecified anxiety state was provided. See March 2012 Treatment Note. 

An August 2012 private medical opinion from Dr. J.Z. noted that the Veteran was exhausted and continued to experience sleep disruption. The Veteran reported flashbacks to traumas experienced in service. Dr. J.Z. found that the Veteran's inability to sleep was related to PTSD. See August 2012 Private Medical Opinion.

At the June 2014 Board hearing, the Veteran contended that her sleep impairments were actually caused by two separate and distinct sleep disorders. The Veteran contended that she was unable to sleep due to her GERD, migraines, and recollections of military service. She also testified that she suffered a facial injury in service that caused a deviated septum. She further asserted that her septoplasty surgery was done to "open up the airway to relieve some of the pressure off the migraines and supposed to allow [her] to relax." See June 2014 Hearing Transcript.

After finding that the Veteran had presented new and material evidence with regards to her claim for service connection for a sleep disorder, the Board reopened the Veteran's claim and remanded the matter in October 2015 to obtain a VA examination to determine the nature and etiology of any sleep disorder, to include sleep apnea. The examiners were instructed to offer opinions as to whether any diagnosed sleep disorder was secondary to the Veteran's service connected GERD, migraines, and PTSD. See October 2015 Board Decision and Remand. 

The Veteran was afforded a VA examination in March 2016. Upon examination, a Mental Disorders Disability Benefits Questionnaire (DBQ) was provided by a VA psychologist. The DBQ contained diagnoses of chronic major depressive disorder and insomnia disorder. The Veteran's insomnia was noted to be secondary to her chronic depressive disorder, chronic health issues and family stress. The examiner indicated that the Veteran had more than one diagnosed mental disorder, noting that major depressive disorder is a chronic mood disorder characterized by chronic depression while insomnia is a chronic sleep disorder. The examiner indicated that he had reviewed the Veteran's claims file including treatment records from September 2011 through December 2015 which contained diagnoses of insomnia, generalized anxiety disorder, depression, and PTSD. The examiner opined that the Veteran's sleep disorder was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness. As rationale he noted his review of the record, including court testimony regarding the Veteran's history of in-service assault. He further noted that it was highly likely that chronic breathing problems could easily contribute to poor sleep hygiene. See March 2016 Sleep Mental Disorders DBQ and Medical Opinion.

The Veteran was afforded a VA examination by a physician in April 2016. On an April 2016 Sleep Apnea DBQ, the examiner noted sleep apnea. The examiner did not check boxes for obstructive, central, or mixed sleep apnea, rather he checked the box titled "other sleep disorder, specify:" and noted "sleep disorder." The instructions for the sleep apnea DBQ noted that a diagnosis of sleep apnea must be confirmed by a sleep study. The examiner indicated that no such sleep study had been performed and there were no other significant diagnostic test findings or results. The examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder was incurred in or caused by the claimed in-service injury, event, or illness. As rationale, he noted that after interviewing and discussing with the Veteran, he stated that her sleep disorder was most likely due to her PTSD. He noted the Veteran's vivid dreams and nightmares as well as her use of medications to sleep at night. The examiner stated that it was his opinion that the Veteran's PTSD caused her to have nightmares, making it difficult to sleep. See April 2016 Sleep Apnea DBQ and Medical Opinion. 

The record does not indicate that the Veteran has a credible diagnosis for an independent sleep disorder, to include obstructive sleep apnea. The existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Regarding obstructive sleep apnea, the Board notes that notations and opinions in the evidence of record seem to suggest that the Veteran has or had a diagnosis of sleep apnea. The December 2011 septoplasty surgery report noted a diagnosis of obstructive sleep apnea. However, this diagnosis was listed with no context, supporting medical documentation, or discussion to inform what this diagnosis was based upon. The body of that report noted that the procedure corrected a septal deviation by removing the deviated portion of the bony septum. It makes no further mention of sleep apnea. Additionally, a sleep study conducted only a few months prior to the septoplasty procedure explicitly ruled out a diagnosis of obstructive sleep apnea. Treatment records after the surgery also report the negative finding for sleep apnea per the September 2011 sleep study. Thus, the report's mere notation does not reflect a credible diagnosis of sleep apnea. 

The April 2016 VA examiner checked the box for a diagnosis of sleep apnea but did not characterize the condition as obstructive, central, or mixed.  Rather, he clarified that the disorder was a sleep disorder.  The examiner's opinion indicated that his diagnosis of a sleep disorder was based upon the Veteran's service-connected PTSD and her report of nightmares and sleep disturbances related to service. 

In light of this, the Board finds that the September 2011 sleep study is the only competent and credible piece of evidence that fully addresses whether the Veteran in fact has or had obstructive sleep apnea. As stated above, that study showed no significant apnea or hypopnea. Thus, the Board finds that the Veteran does not have a current credible diagnosis of obstructive sleep apnea. 

In regards to sleep disorders in general, it is undisputed from the evidence of record that the Veteran suffers from a sleep disorder. The record contains her lay statements of difficulty achieving and maintaining sleep, sleep disturbance, and nightmares going back many years. The Veteran is competent to report such symptoms and the Board finds these reports to be credible. See Layno, supra. Multiple treatment providers across various fields of specialty have noted the Veteran's symptoms of chronic sleep impairment and provided diagnoses of sleep disorder and insomnia disorder. The Board does not dispute this fact nor does it disregard the numerous and sincere reports of sleep difficulty by the Veteran.  

However, the Board finds that the Veteran's chronic sleep impairment is clearly attributed to and a symptom of her service-connected PTSD. Treatment notes, the private medical opinion from Dr. J.Z., the March 2016 opinion of the VA psychologist, and the April 2016 opinion of the VA examiner all attribute the Veteran's sleep impairment and nightmares to her service-connected PTSD. 

The Board notes that the February 2014 rating decision granting the Veteran service connection for PTSD clearly acknowledged the Veteran's chronic sleep impairment. The RO assigned a 70 percent evaluation, in part, based on the Veteran's reports of chronic impaired sleep. See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2017). 

In short, the Veteran does not have a current diagnosis of obstructive sleep apnea, or any other independent diagnosis of a sleep disorder, apart from the nightmares and insomnia that are symptoms of her service-connected PTSD. To the extent that the Veteran has claimed her sleep disorder is secondary to her service-connected GERD and migraines, the Board finds that these underlying disabilities are already service connected.  Sleep impairment is a symptom and does not in and of itself constitute a disability for which service connection can be established.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Accordingly, the claim is denied. There is no doubt to resolve as the evidence is not roughly in equipoise. 38 U.S.C.A. § 5107; Gilbert, supra.

II. Total Temporary Evaluation

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (a).

The Veteran asserts a temporary total rating is warranted based on septoplasty surgery for a deviated septum, nasal obstruction, and obstructive sleep apnea.

The evidence of record shows that the Veteran underwent septoplasty surgery in December 2011 for a deviated septum and nasal obstruction.

In order for the provisions of 38 C.F.R. § 4.30 to apply, the surgery received must be for a service connected disability. The Veteran has asserted that the conditions necessitating her septoplasty surgery are related to service or service-connected disabilities. In particular, the Veteran asserted that she suffered an in-service facial injury that caused her deviated septum. While this assertion might form the basis for a claim for service connection, in this context it does not establish a deviated septum as a service connected condition to which the provisions of 38 C.F.R. § 4.30 would apply. Additionally, the Veteran has asserted that her septoplasty was done to "open up the airway to relieve some of the pressure off the migraines..." The Veteran is service connected for migraines and is competent to report statements made to her by her physicians in the course of her treatment. Nonetheless, there is nothing in the record to support the contention that the Veteran's migraines were the basis for her septoplasty. The Veteran's contentions notwithstanding, the fact remains that none of the conditions noted on the septoplasty surgical report are service-connected. Thus, clearly, this legal requirement is not met, and the Veteran's claim lacks legal merit. 

Accordingly, the Veteran's claim for entitlement to a temporary total rating based upon septoplasty surgery is denied.

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service connected gastroesophageal reflux disease, migraine headaches, and posttraumatic stress disorder is denied.

Entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence (septoplasty) for a service-connected disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


